               Case 3:21-cv-00508-JAM Document 6 Filed 04/21/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT


    JACEK KAZMIERCZAK,
         Plaintiff,

             v.
                                                               No. 3:21-cv-00508 (JAM)
    NATIONAL INSTITUTE OF STANDARDS
    AND TECHNOLOGY et al.,
         Defendants.


                              ORDER TO SHOW CAUSE
                       WHY COMPLAINT SHOULD NOT BE DISMISSED

           Plaintiff Jacek Kazmierczak has filed a pro se and in forma pauperis complaint against

numerous defendants that is replete with conspiratorial accusations, including allegations related

to the September 11, 2001 terrorist attacks, government attempts to murder him, and failure by

government officials to respond to his complaints. Because it appears that the complaint does not

allege facts that state a plausible claim for relief, I am issuing this order to show cause for

Kazmierczak to file a response explaining why the complaint should not be dismissed.

                                            BACKGROUND

           Kazmierczak brings this lawsuit against nearly two dozen defendants, including the

National Institute of Standards and Technology (“NIST”), the National Security Agency

(“NSA”), former President George W. Bush and his Cabinet, former President Donald Trump,

the State of Florida, Governor Rick Scott, Pam Bondi, Congressman Bill Posey, and various

others. 1

           Many of Kazmierczak’s allegations relate to the terrorist attacks of September 11, 2001.

Kazmierczak alleges that he “emailed the date, location and method of the attack to Governor


1
    Doc. #1 at 1.

                                                   1
                Case 3:21-cv-00508-JAM Document 6 Filed 04/21/21 Page 2 of 5




Jesse Ventura in Minnesota in February 2000” and that the CIA “stole the email” and “used it at

the ELS Learning Center (Oakland, CA and possibly Florida) with Hani Hanjour to carry out the

9/11/2001 attacks.” 2 He also alleges that he “tried calling John McDowell at the World Trade

Center several times in February 2000 to warn him about the possibility of a hijacked plane

attack at which point a W.T.C. Building 7 hit crew was sent to his apartment … to try and kill

him” and that the NSA also tried to kill Kazmierczak. 3 He alleges that the NIST “used Thermite

(spiked with sulfur to form Thermate) to destroy all of the buildings at the World Trade Center

as proven by Architects and Engineers for 9/11 Truth.” 4

          The complaint further alleges that Kazmierczak “asked President Trump’s White House

for help on 4 separate occasions in 2017-2018 only to be ignored,” that “President Trump also

hacked [his] iPhone in December 2020,” that he “made multiple posts to the White House

youtube videos asking Donald J. Trump to prosecute N.I.S.T.,” that he “called the White House

and they hung up over 15 times refusing to talk to me,” and that he “has been stalked by Trump

persons in Sarasota in 2016 until present.” 5

          Kazmierczak alleges that Pam Bondi’s office “refused to investigate [Kazmierczak’s]

attempted murder case when [he] called in 2015” and that he “was followed by Governor Scott’s

men and a woman for 2+ months and threatened to drop [his] case in Sarasota in 2016 by one of

them.” 6 And he alleges that Congressman Bill Posey has ignored his requests for a meeting and

is involved in sedition because he voted not to certify the results of the 2020 elections. 7

          The complaint seeks $3.3 trillion in damages, the prosecution of numerous government



2
  Id. at 2.
3
  Id. at 3.
4
  Ibid.
5
  Id. at 4-5.
6
  Id. at 5.
7
  Ibid.

                                                  2
              Case 3:21-cv-00508-JAM Document 6 Filed 04/21/21 Page 3 of 5




officials, agencies, and companies, and the release of NSA records related to Kazmierczak.

                                                    DISCUSSION

           The Court has authority to review and dismiss a complaint if it is “frivolous or

malicious,” if it “fails to state a claim on which relief may be granted,” or if it “seeks monetary

relief against a defendant who is immune from such relief.” See 28 U.S.C. § 1915(e)(2)(B). “An

action is ‘frivolous’ when either: (1) the factual contentions are clearly baseless, such as when

allegations are the product of delusion or fantasy; or (2) the claim is based on an indisputably

meritless legal theory.” Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir.

1998). 8

           If a plaintiff is a pro se litigant, the Court must afford the complaint a liberal construction

and interpret it to raise the strongest grounds for relief that its allegations suggest. See, e.g., Sykes

v. Bank of America, 723 F.3d 399, 403 (2d Cir. 2013). Still, even a pro se complaint may not

survive dismissal if its factual allegations do not establish at least plausible grounds for the Court

to exercise jurisdiction or to grant relief. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d

378, 387 (2d Cir. 2015); Lapaglia v. Transamerica Cas. Ins. Co., 155 F. Supp. 3d 153, 155 (D.

Conn. 2016).

           In the ordinary course, the Court will not dismiss a complaint sua sponte without

affording the plaintiff a reasonable opportunity to respond to the concerns that would warrant

dismissal. See Abbas v. Dixon, 480 F.3d 636, 639-40 (2d Cir. 2007). The purpose of this ruling is

to state the Court’s concerns so that Kazmierczak may respond.

           To start, Kazmierczak’s claims related to the attacks of September 11, 2001 appear to be

well outside any potentially applicable statute of limitations. For example, he seeks $3.3 trillion


8
 Unless otherwise indicated, this order omits internal quotation marks, alterations, citations, and footnotes in text
quoted from court decisions.

                                                           3
               Case 3:21-cv-00508-JAM Document 6 Filed 04/21/21 Page 4 of 5




in damages for “[i]ntellectual property theft of original work created by Jacek Kazmierczak in

February 2000 to stop the 9/11/2001 attacks being used to carry out the 9/11/2001 attacks.” 9

“Civil actions for copyright infringement must be commenced within three years after the claim

accrued.” Sohm v. Scholastic Inc., 959 F.3d 39, 50 (2d Cir. 2020). Kazmierczak filed his

complaint more than 20 years after the copyright infringement allegedly occurred. Accordingly,

this claim is clearly time-barred.

           To the extent that Kazmierczak asserts claims that are not clearly barred by the statute of

limitations, they do not appear to state a claim upon which relief can be granted. The majority of

Kazmierczak’s claims seek the prosecution of various current and former government officials,

government agencies, and private companies for alleged crimes including sedition, terrorism,

obstruction of justice, and others. These allegations appear to be frivolous because a “private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Moreover, to the extent that Kazmierczak

seeks $1.5 billion in damages against former President Trump, his wholly conclusory and

conspiratorial allegations do not appear to state any plausible claim upon which relief could be

granted.

           Finally, Kazmierczak requests “copies of all records held by the N.S.A. about [him]

including all of the originals.” 10 Although Kazmierczak states that the NSA “refused to disclose

Freedom of Information requests to [him] that were filed twice,” his complaint does not indicate

that he has exhausted his administrative remedies, which is required in order to bring a civil

lawsuit under the Freedom of Information Act (“FOIA”) or for access to one’s records under the

Privacy Act of 1974. See Sussman v. U.S. Dep’t of Just., 2006 WL 2850608, at *4 (E.D.N.Y.


9
    Doc. #1 at 3.
10
    Ibid.

                                                    4
           Case 3:21-cv-00508-JAM Document 6 Filed 04/21/21 Page 5 of 5




2006). Nor does he state when he made any FOIA requests or what was requested. Accordingly,

this aspect of Kazmierczak’s complaint does not appear to state a claim upon which relief can be

granted.

                                          CONCLUSION

       For the reasons stated above, it appears that the complaint is subject to dismissal under 28

U.S.C. § 1915(e)(2)(B). The Court will allow Kazmierczak an opportunity to file a response by

April 30, 2021 to explain why this action should not be dismissed.

       It is so ordered.

       Dated at New Haven this 21st day of April 2021.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                5
